DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 16/696,147 filed on 11/26/2019. Claims 1-21 were previously pending. Claims 1-2, 4, 7-11, 15-18 and 21 were amended, and claims 3 and 5-6 were canceled in the reply filed on 6/30/2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 9 regarding claims 3, 8 and 9: Applicant’s arguments filed with respect to the objections of claim 3, 8 and 9 have been fully considered and found persuasive. These objections have been withdrawn.
Regarding Applicant’s argument starting on page 9 regarding claims 1-9 and 20-21: Applicant’s arguments filed with respect to the claim 1-9 and 20-21 rejections made under 35 USC § 112 have been fully considered and found persuasive. These 35 USC § 112 rejections have been withdrawn.
Regarding Applicant’s argument starting on page 10 regarding claims 1-9: Applicant’s arguments filed with respect to the claim 1-9 non-statutory subject matter rejections made under 35 USC § 101 have been fully considered and found persuasive. These 35 USC § 101 rejections have been withdrawn.
Regarding Applicant’s argument starting on page 10 regarding claims 1-21: Applicant’s arguments regarding Prong One and Prong Two of Revised Step 2A filed with respect to the rejections made under 35 USC § 101 have been fully considered, but they are not persuasive. Examiner maintains Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer.
Regarding Applicant’s argument starting on page 12 regarding claims 1-21: Applicant’s arguments regarding Prong One and Prong Two of Revised Step 2A filed with respect to the rejections made under 35 USC § 101 have been fully considered, but they are not persuasive. Examiner maintains that Applicant’s invention merely recites an abstract idea (“Methods of Organizing Human Activity (e.g. commercial interactions)) executed in a generic computer environment. The additional elements of the independent claims do not reflect an improvement in to the technical field of optimizing transportation of items in a supply chain as suggested by the Applicant. The additional elements are merely generic computer components used to “apply” the abstract idea. The alleged benefits of Applicant’s container determination reevaluation process do not qualify as improvements to the technical field of optimizing transportation of items in a supply chain. See MPEP § 2106.05(a)(II), specifically “Examples that the courts have indicated may not be sufficient to show an improvement to technology include” example i - A commonplace business method being applied on a general purpose computer
Regarding Applicant’s argument starting on page 12 regarding claims 1-21: Applicant’s arguments regarding Step 2B filed with respect to the rejections made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that the claimed reevaluation process is an additional claim element, but Examiner disagrees. As stated above, Examiner maintains that the processes described in the claims, now amended to include the reevaluation process, are part of the abstract idea. Examiner further maintains that the abstract idea, comprising all processes described in the claims, is merely applied to a generic computer environment, and does not integrate the judicial exception into a practical application. The claims are therefore ineligible under 35 USC § 101.
Regarding Applicant’s argument starting on page 14 regarding claims 10-11, 13-15 and 17-18: Applicant’s arguments filed with respect to the claim 10-11, 13-15, and 17-18 rejections made under 35 USC § 102 have been fully considered, but they are not persuasive. Applicant argues that Sundaresan does not teach reevaluating the container and/or items being packed, but Examiner disagrees. Sundaresan discloses multiple embodiments in which the original evaluation and configuration of container(s) and item(s) will not work, and a reevaluation and reconfiguration is required in order to properly pack and ship the item(s). One embodiment discloses items not properly fitting in a recommended container, and a second embodiment discloses a recommended container being out of stock at a materials handling facility thereby requiring a different container to be used. The reevaluations in each of these embodiments take place before the container(s) and item(s) have left the materials handling facility.
Regarding Applicant’s argument starting on page 16 regarding claims 1-7, 9 and 20-21: Applicant’s arguments filed with respect to the claim 1-7, 9 and 20-21 rejections made under 35 USC § 103 have been fully considered, but they are not persuasive. Applicant argues that Sundaresan does not teach reevaluating the container and/or items being packed, but Examiner disagrees. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4 and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a computer-implemented system comprising processor and a memory capable of performing: the method of receiving an order for items, retrieving item and container attribute data, calculating the volume of the items and containers, determining which items to place in which containers, displaying the determination, and re-evaluating the determination. Therefore, claim 1 is directed to one of the four statutory categories of invention: a machine.
The limitations ... receive an order at a first time, the order including one or more of a plurality of different items, the order being allocated to a node of a retail supply chain for fulfillment; retrieve item attribute data for the one or more of the plurality of different items ... the item attribute data including volumes of the one or more of the plurality of different items; retrieve ... container attribute data for one or more of the plurality of different containers compatible with a carrier and a type of carrier service , the container attribute data including interior dimensions of the one or more of the plurality of different containers; calculate a first volume of space required to contain the one or more of the plurality of different items based on the volumes of the one or more of the plurality of different items and a set of business rules specific to the node and defining compatibility of items and containers; calculate a second volume of space available in the one or more of the plurality of different containers based on the interior dimensions of the one or more of the plurality of different containers; determine which of the one or more of the plurality of different items to place into the one or more of the plurality of different containers based on the first and second volumes and the set of business rules; display the determination ... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluating the determination of which of the one or more of the plurality of different items to place into the one or more of the plurality of different containers, wherein the determination is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes, and the updated determination is displayed ... , as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving an order for items (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), retrieving item and container attribute data (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), calculating the volume of the items and containers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining which items to place in which containers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and displaying the determination (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
a computer-implemented system for allocating items to containers, the system comprising: a processor; and a memory coupled to the processor, one or more item attribute information sources, a first application programming interface, a locally stored cache, and a user interface. The claimed components are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a computer-implemented system for allocating items to containers, the system comprising: a processor; and a memory coupled to the processor, one or more information sources, one or more item attribute information sources, a first application programming interface, a locally stored cache, and a user interface of a generic computerized environment do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving an order for items, retrieving item and container attribute data, calculating the volume of the items and containers, determining which items to place in which containers, displaying the determination, and re-evaluating the determination. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2, 4 and 7-9 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2, 4 and 7-9 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of receiving an order for items, retrieving item and container attribute data, calculating the volume of the items and containers, determining which items to place in which containers, displaying the determination, and re-evaluating the determination. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of retrieving item and container attribute data, calculating the volume of the items and containers, determining which items to place in which containers, and displaying the determination.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 10 recites a computer-implemented method of maximizing the amount of items stored in a container by receiving an order for items, obtaining container attributes, determining a volume of a container, retrieving item attributes, determining an optimal selection of items to fill the container, and outputting the selection. Therefore, claim 10 is directed to one of the four statutory categories of invention: a method.
A computer-implemented method of maximizing an amount of items that are stored in a container, the method comprising: receiving an order at a first time, the order including a plurality of items, the order being allocated to a node of a retail supply chain for fulfillment; obtaining ... container attributes for a container, the container being compatible with a carrier and a type of carrier service, and the container attributes including interior dimensions of the container; determining an available volume of the container; retrieving item attributes for the plurality of items ... the item attributes comprising dimensions of the items; determining optimal selection of one or more of the plurality of items to fill the available volume of the container; outputting the optimal selection ... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluating the determination of optimal selection of the one or more of the plurality of items to fill the available volume of the container, wherein the determined optimal selection is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes, and the updated optimal selection is outputted ..., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving an order for items (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), obtaining container attributes (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining a volume of a container (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), retrieving item attributes (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining an optimal selection of items to fill the container (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and outputting the selection (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a locally stored cache, an item attribute information source that is accessible using an application programming interface, an application programming interface, and a graphical user interface. The claimed components are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a locally stored cache, an item attribute information source that is accessible using an application programming interface, an application programming interface, and a graphical user interface of a generic computerized environment do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of maximizing the amount of items stored in a container by receiving an order for items, obtaining container attributes, determining a volume of a container, retrieving item attributes, determining an optimal selection of items to fill the container, and outputting the selection. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 11-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 11-14 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of maximizing the amount of items stored in a container by obtaining container attributes, retrieving item attributes, determining an optimal selection of items to fill the container, and outputting the selection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of maximizing the amount of items stored in a container by receiving an order for items, obtaining container attributes, determining a volume of a container, retrieving item attributes, determining an optimal selection of items to fill the container, and outputting the selection.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 15 recites a computer-implemented method of minimizing the amount and expense of packaging for one or more items in a retail order by receiving an order for items obtaining item attributes and packaging requirements, calculating a minimum volume required to contain the items based on their attributes, retrieving container attributes for containers, determining one or 
The limitations A computer-implemented method of minimizing an amount and expense of packaging for one or more items in a retail order, the method comprising: receiving an order at a first time, the order including one or more items, the order being allocated to a node of a retail supply chain for fulfillment; obtaining item attributes for the one or more items ... the item attributes comprising weight, dimensions, and packaging requirements of the items; calculating, based on the item attributes, a minimum volume required to contain the one or more items and a total weight of the one or more items; retrieving ... container attributes for one or more of the plurality of containers compatible with a carrier and a type of carrier service, the container attributes comprising interior dimensions of the container and weight capacity of the container; determining at least one container from the one or more of the plurality of containers that will contain the minimum volume and total weight of the one or more items and meet the packaging requirements of the one or more items; outputting the at least one container ... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluating the determination of the at least one container, wherein the determination is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes, and the updated determination is output ... , as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving an order for items obtaining item attributes and packaging requirements (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), calculating a minimum volume required to contain the 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using an item attribute information source that is accessible using an application programming interface, an application programming interface, a locally stored cache, and a graphical user interface. The claimed components are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of an item attribute information source that is accessible using an application programming interface, an application programming interface, a locally stored cache, and a graphical user interface of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of minimizing the amount and expense of packaging for one or more items in a retail order by receiving an order for items obtaining item attributes and packaging requirements, calculating a minimum volume required to contain the items based on their attributes, retrieving container attributes for containers, determining one or more containers that will contain the minimum volume and meet packaging requirements, and outputting the determination, re-evaluating the determination of the one or more containers, updating the determination if at least one of item availability, container availability, carrier, or type of carrier service changes, and outputting the updated determination. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 16-19 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 16-19 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of minimizing the amount and expense of packaging for one or more items in a retail order by receiving an order for items obtaining item attributes and packaging requirements, calculating a minimum volume required to contain the items based on their attributes, retrieving container 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 20 recites one or more non-transitory computer-readable media comprising instructions to perform a method of arranging a set of items into one or more containers. The method comprising: receiving shipment details including item identifiers, fetching item attribute information, fetching container attribute information, generating a stack sequence to identify a container, minimizing empty space within the container, minimizing shipping costs, mapping the stack sequence to shipment details, communicating the stack sequence to consumers, re-evaluating the stack sequence, updating the stack sequence if at least one of item availability, container availability, carrier, or type of carrier service changes, and communicating the updated stack sequence. Therefore, claim 20 is directed to one of the four statutory categories of invention: an article of manufacture.
The limitations ... a method of arranging a set of items into one or more containers, the method comprising: receiving at a first time, shipment details associated with an order that include item identifiers for items of the order, the order having been allocated to a node of a retail supply chain for fulfillment; fetching ... item attribute information for the items represented by the item identifiers, the item attribute information comprising weights, dimensions, and packaging requirements of the items; fetching ... container attribute information for available containers of the plurality of containers that are compatible with a carrier and a type of carrier service, the container attribute information including weight capacity, volume capacity, and container type of the available containers; generate stack sequence identifying one or more of the available containers to package the items, the stack sequence being generated to minimize empty space within each container and minimize cost of shipping; map the stack sequence to the shipment details; communicate the stack sequence through a second application programming interface to one or more consumers; and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluate the stack sequence, wherein the stack sequence is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes, and the updated stack sequence is mapped to the shipment details and communicated through the second application programming interface to the one or more consumers, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving shipment details including item identifiers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), fetching item attribute information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), fetching container attribute information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), generating a stack sequence to identify a container (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), minimizing empty space within the container, and minimizing shipping costs (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), mapping the stack sequence to shipment details (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and communicating the stack sequence to consumers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using one or more non-transitory computer-readable media, one or more computing devices, one or more remote item attribute information sources using a first application programming interface, a first application programming interface, and a locally stored cache comprising container attribute data for a plurality of containers specific to the node. The claimed components are recited at a high level of generality and are merely invoked as tools to perform the one or more non-transitory computer-readable media, one or more computing devices, and an application programming interface of a generic computerized system do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving shipment details including item identifiers, fetching item attribute information, fetching container attribute information, generating a stack sequence to identify a container, minimizing empty space within the container, minimizing shipping costs, mapping the stack sequence to shipment details, communicating the stack sequence to consumers, re-evaluating the stack sequence, updating the stack sequence if at least one of item availability, container availability, carrier, or type of carrier service changes, and communicating the updated stack sequence. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claim 21 has been given the full two part analysis including analyzing the limitations both individually and in combination. Claim 21 when analyzed individually, and in combination, is also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claim fails to establish that the claim does not recite an abstract idea because the recited limitations of the dependent claim merely further narrows the abstract idea.
The limitations of the dependent claim fail to integrate an abstract idea into a practical application because, although claim 21 recites the additional element of a database, the claims as a whole merely describe how to generally “apply” a method of receiving shipment details database is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving shipment details including item identifiers, fetching item attribute information, fetching container attribute information, generating a stack sequence to identify a container, minimizing empty space within the container, and minimizing shipping costs, mapping the stack sequence to shipment details, and communicating the stack sequence to consumers.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claim on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sundaresan (U.S. Pat. No. 9,230,233).
Regarding the following claim 10 limitations, Sundaresan, as shown, discloses the following limitations:
A computer-implemented method of maximizing the amount of items that are stored in a container, the method comprising: receiving an order at a first time, the order including a plurality of items, the order being allocated to a node of a retail supply chain for fulfillment; [See [Col. 12, Lines 6-19]; Sundaresan teaches receiving orders from customers indicating an item or a group of items to be shipped in a container. Sundaresan further teaches an agent at a materials handling facility scanning a list of orders in order to receive recommendations for containers for orders leaving said facility (i.e. the order being allocated to a node of a retail supply chain for fulfillment).]
... obtaining, from a locally stored cache comprising container attribute data for a plurality of different containers specific to the node, container attributes for a container, the container being compatible with a carrier and a type of carrier service, and the container attributes including interior dimensions of the container; determining an available volume of the container; [Col. 12, Lines 27-32]; [Col. 39, Lines 23-29]; (Fig. 14); [Table 2]; [Col. 6, Lines 14-19]; [Col. 47, Lines 45-53]; [Col. 40, Lines 5-15]; [Col. 13, Lines 32-45]; Sundaresan teaches a container recommender obtaining container volumes and interior dimensions stored in a local data store. Sundaresan further teaches determining when and if an item needs a container with special damage one or more of the plurality of different containers), which may be based on the carrier shipping the container (i.e. compatible with a carrier) and whether the container needs to be shipped internationally (i.e. compatible with ... a type of carrier service).]
... retrieving item attributes for the plurality of items from a remote item attribute information source that is accessible using an ... interface, the item attributes comprising dimensions of the items; [See [Col. 9, Line 64 – Col. 10, Line 6]; [Col. 21, Lines 13-20]; [Col. 12, Lines 20-26]; [Table 1]; Sundaresan teaches a container recommender retrieving item dimensions and item volumes stored in a data store.]
... determining optimal selection of one or more of the plurality of items to fill the available volume of the container; [See [Col. 12, Lines 27-31]; Sundaresan teaches a container recommender configured to determine a recommended group of items to place in a container.]
... and outputting the optimal selection to a graphical user interface (GUI). [See [Col. 13, Lines 21-24]; [Col. 10, Lines 10-16]; Sundaresan teaches a container recommender indicating a determined item recommendation to an agent.]
... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluate the determination of optimal selection of the one or more of the plurality of items to fill the available volume of the container; [See (Fig. 6); [Col. 22, Lines 59-63]; Sundaresan teaches, after receiving an order for items from a customer and attempting to pack a box (i.e. in response to receiving a confirmation to prepare the order at a second time subsequent to the first time
... and the updated optimal selection is outputted to the GUI. [See [Col. 14, Lines 41-52]; Sundaresan teaches displaying a virtual list identifying in item or a group of items to be handled in a container to an agent via a monitor or handheld device (i.e. outputted to the GUI).]
The embodiment of Sundaresan cited above in (i) does not, however the following embodiment of Sundaresan (Hereby referred to as Sundaresan 24 due to its column number) does, disclose the following limitations:
... wherein the determined optimal selection is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes; [See [Col. 24, Lines 15-23]; Sundaresan 24 teaches redetermining a container recommendation and its respective optimal selection of items different than initial container and optimal selection of items due to running out of the recommended container at the facility in which the container was packed (i.e. wherein the determined optimal selection is updated if ... container availability ... changes).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container reevaluation process of Sundaresan with the alternate reason for container reevaluation of Sundaresan 24. There are many reasons why a reevaluation of a container recommendation and an optimal selection of items may take place at a materials handling facility, and running out of a certain container type is a common one. Demand for different sizes of containers fluctuates from day to day, which can sometimes mean running out of a size before its stock at the materials handling facility can be replenished. If a specific container is recommended for use in packaging some items but it is out of stock a reevaluation of the containers to use and optimal items to pack is required, and by making this combination Sundaresan will be able to reevaluate both when items will not fit in a container or when a recommended container is out of stock. This increases the functionality of the 
Sundaresan does not, however Saito does, teach the following limitations:
... application programming interface; [See [Col. 19, Lines 5-8]; Saito teaches using an API as a way to send and receive data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan with the API data communicating methods of Saito.  APIs are well known in the art as an easy to use and effective means of automated data acquisition from a source over the internet.  Sundaresan teaches transmitting and receiving data through an interface such as the internet [Col. 49, Lines 55-59], and would therefore benefit from the ease of use and effectiveness of using an API within their system.
Regarding the following claim 11 limitations, Sundaresan, as shown, discloses all claim 10 limitations. Sundaresan further teaches the following limitations:
The method of claim 10, wherein the container is a picking cart and the plurality of items are items to be picked for fulfilling an order. [See [Col. 5, Lines 3-13]; Sundaresan teaches a container being a cart, and items being grouped for shipping to a customer (i.e. picked for fulfilling an order).
Regarding the following claim 13 limitations, Sundaresan, as shown, disclose all claim 10 limitations. Sundaresan further teaches the following limitations:
The method of claim 10, wherein the container attributes further comprise maximum weight that the container can hold. [See [Col. 26, Lines 44-53]; [Col. 46, Line 62 – Col. 47, Line 15]; Sundaresan teaches information about containers including a strength rating corresponding to the weight they can hold (i.e. maximum weight that the container can hold
Regarding the following claim 14 limitations, Sundaresan, as shown, disclose all claim 10 limitations. Sundaresan further teaches the following limitations:
a.	The method of claim 10, wherein the item attributes further comprise item weight, packaging requirements, and fragility of items. [See [Col. 39, Lines 23-29]; (Fig. 14); [Table 1]; [Col. 4, Lines 20-32]; Sundaresan teaches storing item parameter (i.e. item attributes) values corresponding to item weight, special packaging requirements, and item fragility.]
Regarding the following claim 15 limitations, Sundaresan, as shown, discloses the following limitations:
A computer-implemented method of minimizing the amount and expense of packaging for one or more items in a retail order, the method comprising: receiving an order at a first time, the order including one or more items, the order being allocated to a node of a retail supply chain for fulfillment; [See [Col. 12, Lines 6-19]; Sundaresan teaches receiving orders from customers indicating an item or a group of items to be shipped in a container. Sundaresan further teaches an agent at a materials handling facility scanning a list of orders in order to receive recommendations for containers for orders leaving said facility (i.e. the order being allocated to a node of a retail supply chain for fulfillment).]
... obtaining item attributes for the one or more items from a remote item attribute information source that is accessible using an ... interface, the item attributes comprising weight, dimensions, and packaging requirements of the items; [See [Col. 9, Line 64 – Col. 10, Line 6]; [Col. 21, Lines 13-20]; [Col. 12, Lines 20-26]; [Table 1]; Sundaresan teaches a container recommender retrieving item dimensions, volumes, and weights stored in a data store.]
b.	... calculating, based on the item attributes, a minimum volume required to contain the one or more items and a total weight of the one or more items; [See [Col. 6, Lines 19-23]; [Col. 13, Lines 32-36]; [Col. 4, Lines 24-33]; [Col. 16, Lines 27-33]; Sundaresan teaches a container 
c.	... retrieving, from a locally stored cache comprising container attribute data for a plurality of containers specific to the node, container attributes for one or more of the plurality of containers compatible with a carrier and a type of carrier service, the container attributes comprising interior dimensions of the container and weight capacity of the container; [See [Col. 12, Lines 27-32]; [Col. 39, Lines 23-29]; (Fig. 14); [Table 2]; [Col. 6, Lines 14-19]; [Col. 26, Lines 44-53]; [Col. 46, Line 62 - Col 47, Line 15]; [Col. 13, Lines 36-45]; Sundaresan teaches a container recommender retrieving container volumes and interior dimensions stored in a local data store. Sundaresan further teaches a container recommender retrieving container volumes, interior dimensions, and strength ratings (i.e. weight capacity) stored in a data store for use in the container recommender’s container recommendation determination.]
d.	... determining at least one container from the one or more of the plurality of containers that will contain the minimum volume and total weight of the one or more items and meet the packaging requirements of the one or more items; [See [Col. 12, Lines 27-31]; [Col. 46, Line 62 - Col 47, Line 15]; Sundaresan teaches a container recommender configured to determine a recommended container for a group of items to be place in a container, based on the weight and packaging requirements of the items.]
e.	... and outputting the at least one container to a graphical user interface (GUI). [See [Col. 13, Lines 21-24]; [Col. 10, Lines 10-16]; Sundaresan teaches a container recommender indicating a determined container recommendation to an agent.]
f.	... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluate the determination of the at least one container; [See (Fig. 6); [Col. 22, Lines 59-63]; Sundaresan teaches, after receiving an order for items from a customer in response to receiving a confirmation to prepare the order at a second time subsequent to the first time), determining that a first selected box is unable to contain the ordered items because one or more of the items are sticking out, or the box won’t close. Sundaresan further teaches selecting a different box for the items if one or more of the items are sticking out, or the box won’t close.
g.	... and the updated determination is output to the GUI. [See [Col. 14, Lines 41-52]; Sundaresan teaches displaying a virtual list identifying in item or a group of items to be handled in a container to an agent via a monitor or handheld device (i.e. displayed on the user interface).]
The embodiment of Sundaresan cited above in (i) does not, however the following embodiment of Sundaresan (Hereby referred to as Sundaresan 24 due to its column number) does, disclose the following limitations:
h.	... wherein the determination is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes; [See [Col. 24, Lines 15-23]; Sundaresan 24 teaches a container different than recommended container being used due to running out of the recommended container at the facility in which the container was packed (i.e. wherein the determination is updated if ... container availability ... changes).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container reevaluation process of Sundaresan with the alternate reason for container reevaluation of Sundaresan 24. There are many reasons why a reevaluation of a container recommendation may take place at a materials handling facility, and running out of a certain container type is a common one. Demand for different sizes of containers fluctuates from day to day, which can sometimes mean running out of a size before its stock at the materials handling facility can be replenished. If a specific container is recommended for use in packaging some items but it is out of stock a reevaluation of which container to use is required, 
Sundaresan does not, however Saito does, teach the following limitations:
i.	... application programming interface; [See [Col. 19, Lines 5-8]; Saito teaches using an API as a way to send and receive data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan with the API data communicating methods of Saito.  APIs are well known in the art as an easy to use and effective means of automated data acquisition from a source over the internet.  Sundaresan teaches transmitting and receiving data through an interface such as the internet [Col. 49, Lines 55-59], and would therefore benefit from the ease of use and effectiveness of using an API within their system.
Regarding the following claim 17 limitations, Sundaresan, as shown, discloses the following limitations:
a.	The computer-implemented method of claim 15, wherein the determining comprises calculating shipping costs for packaging the one or more items into the one or more of the plurality of containers. [See [Col. 21, Lines 13-20] Sundaresan teaches the container recommendation service 920 being provided packaging costs previously calculated and accessed by the system (i.e. calculating shipping costs for packaging the one or more items into the one or more containers). The container recommendation service 920 then outputs a modified list of candidate containers (i.e. the determining
Regarding the following claim 18 limitations, Sundaresan, as shown, discloses the following limitations:
The computer-implemented method of claim 17, wherein the determining further comprises ascertaining whether to split the one or more items of the order into two or more containers. [See [Col. 40, Lines 15-18]; Sundaresan teaches determining if and how an item package should be split into multiple shipment sets using the shipment splitting analyzer 1420.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan (U.S. Pat. No. 9,230,233) in view of Sundaresan 24 (cited below) (U.S. Pat. No. 9,230,233), and in further view of Saito (U.S. Pat. No.  10,740,714).
Regarding the following claim 1 limitations, Sundaresan, as shown, discloses the following limitations:
A computer-implemented system for allocating items to containers, the system comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to: [See [Col. 12, Lines 20-23]; (Fig. 3, element 310); [Col. 47, Lines 45-53]; Sundaresan teaches a container recommendation system which recommends containers for use in packaging items based on item and container parameter 
... receive an order at a first time, the order including one or more of a plurality of different items, the order being allocated to a node of a retail supply chain for fulfillment; [See [Col. 12, Lines 6-19]; Sundaresan teaches receiving orders from customers indicating an item or a group of items to be shipped in a container. Sundaresan further teaches an agent at a materials handling facility scanning a list of orders in order to receive recommendations for containers for orders leaving said facility (i.e. the order being allocated to a node of a retail supply chain for fulfillment).]
... retrieve item attribute data for the one or more of the plurality of different items from one or more item attribute information sources that are remote from the system and accessible using a ... interface, the item attribute data comprising volumes of the one or more of the plurality of different items; [See [Col. 9, Line 64 – Col. 10, Line 6]; [Col. 21, Lines 13-20]; [Col. 12, Lines 20-26]; [Table 1]; [Col. 11, Lines 3-9]; [Col. 50, Lines 6-10]; (Fig. 9, elements 900, 970); [Col. 21, Lines 20-26]; Sundaresan teaches a container recommender retrieving item dimensions and item volumes stored in a data store. Sundaresan further teaches remote data stores (i.e. information sources that are remote from the system) accessible via network interface.]
... retrieve , from a locally stored cache comprising container attribute data for a plurality of different containers specific to the node, container attribute data for one or more of the plurality of different containers compatible with a carrier and a type of carrier service, the container attribute data comprising interior dimensions of the one or more of the plurality of different containers; [Col. 12, Lines 27-32]; [Col. 39, Lines 23-29]; (Fig. 14); [Table 2]; [Col. 6, Lines 14-19]; [Col. 47, Lines 45-53]; [Col. 40, Lines 5-15]; [Col. 13, Lines 32-45]; Sundaresan teaches a container recommender retrieving container volumes and interior dimensions stored in a local data store. one or more of the plurality of different containers), which may be based on the carrier shipping the container (i.e. compatible with a carrier) and whether the container needs to be shipped internationally (i.e. compatible with ... a type of carrier service).]
... calculate a first volume of space required to contain the one or more of the plurality of different items based on the volumes of the one or more of the plurality of different items and a set of business rules defining compatibility of items and containers; [See [Col. 6, Lines 19-23]; [Col. 13, Lines 32-36]; [Col. 4, Lines 24-33]; [Col. 13, Lines 32-36]; [Col. 4, Lines 37-43]; Sundaresan teaches a container recommendation service 920 and a specialty packaging service 930 working together to determine the volume and dimensions of a three-dimensional bounding box capable of containing certain items (i.e. calculate volume of space required to contain the one or more of the plurality of different items based on the volumes of the one or more of the plurality of different items) and special packing materials dictated by a rules engine that applies a variety of rules to determine when and if to designate an item as needing special damage protection (i.e. a set of business rules defining compatibility of items and containers). Sundaresan further teaches that the rules may be applicable to specific materials handling facilities (i.e. business rules specific to the node).]
... calculate a second volume of space available in the one or more of the plurality of different containers based on the interior dimensions of the one or more of the plurality of different containers; [See [Col. 6, Lines 31-37]; [Table 2]; [Col. 6, Lines 14-19]; Sundaresan teaches calculating the volume of a container based on its interior dimensions.]
... determine which of the one or more of the plurality of different items to place into the one or more of the plurality of different containers based on the first and second volumes and the set of business rules; [See [Col. 12, Lines 27-31]; [Col. 13, Lines 32-36]; [Col. 4, Lines 37-43]; 
... and display the determination on a user interface; [See [Col. 13, Lines 21-24]; [Col. 10, Lines 10-16]; Sundaresan teaches a container recommender indicating a determined container recommendation to an agent.]
... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluate the determination of which of the one or more of the plurality of different items to place into the one or more of the plurality of different containers; [See (Fig. 6); [Col. 22, Lines 59-63]; Sundaresan teaches, after receiving an order for items from a customer and attempting to pack a box (i.e. in response to receiving a confirmation to prepare the order at a second time subsequent to the first time), determining that a first selected box is unable to contain the ordered items because one or more of the items are sticking out, or the box won’t close. Sundaresan further teaches selecting a different box for the items if one or more of the items are sticking out, or the box won’t close.
... and the updated determination is displayed on the user interface. [See [Col. 14, Lines 41-52]; Sundaresan teaches displaying a virtual list identifying in item or a group of items to be handled in a container to an agent via a monitor or handheld device (i.e. displayed on the user interface).]
The embodiment of Sundaresan cited above in (i) does not, however the following embodiment of Sundaresan (Hereby referred to as Sundaresan 24 due to its column number) does, disclose the following limitations:
... wherein the determination is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes; [See [Col. 24, Lines 15-23]; wherein the determination is updated if ... container availability ... changes).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container reevaluation process of Sundaresan with the alternate reason for container reevaluation of Sundaresan 24. There are many reasons why a reevaluation of a container recommendation may take place at a materials handling facility, and running out of a certain container type is a common one. Demand for different sizes of containers fluctuates from day to day, which can sometimes mean running out of a size before its stock at the materials handling facility can be replenished. If a specific container is recommended for use in packaging some items but it is out of stock a reevaluation of which container to use is required, and by making this combination Sundaresan will be able to reevaluate both when items will not fit in a container or when a recommended container is out of stock. This increases the functionality of the recommendation process and provides agents more flexibility while packing and interacting with the system.
Sundaresan does not, however Saito does, teach the following limitations:
... application programming interface; [See [Col. 19, Lines 5-8]; Saito teaches using an API as a way to send and receive data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan with the API data communicating methods of Saito.  APIs are well known in the art as an easy to use and effective means of automated data acquisition from a source over the internet.  Sundaresan teaches transmitting and receiving data through an interface such as the internet 
Regarding the following claim 2 limitations, Sundaresan and Saito, as shown, disclose all claim 1 limitations. Sundaresan further teaches the following limitations:
The computer-implemented system of claim 1, wherein the determination displayed on the user interface includes a display of visual representations of the one or more of the plurality of different items determined to be placed into the one or more of the plurality of different containers. [See [Col. 41, Lines 5-8]; [Col. 40, Lines 31-35; [Col. 11, Lines 46-49]; Sundaresan teaches displaying item identifiers and container indicators (i.e. visual representations of the one or more of the plurality of different items determined to be placed into the one or more of the plurality of different containers) to an agent working in a materials handling facility.]
Regarding the following claim 4 limitations, Sundaresan and Saito, as shown, disclose all claim 1 limitations. Sundaresan further teaches the following limitations:
The computer-implemented system of claim 1, wherein the set of business rules are customized for a particular retail facility. [See [Col. 13, Lines 32-45]; Sundaresan teaches a rules engine that applies a variety of policies while determining appropriate containers to store items. Sundaresan further teaches that these rules may be different depending on the specific materials handling facility packing said items in said containers.]
Regarding the following claim 7 limitations, Sundaresan and Saito, as shown, disclose all claim 1 limitations. Sundaresan further teaches the following limitations:
The computer-implemented system of claim 1, wherein the system uses a second ... interface to facilitate communication with one or more consumers. [See Col. 40, Lines 39-51]; [Col. 41, Lines 5-8]; (Fig. 14, elements 1440, 1450, 1460); (Fig. 9, elements 900, 950, 960); [Col. 21, Lines 20-26]; Sundaresan teaches a system capable of enabling a container recommender to one or more consumers). Sundaresan further teaches that this communication path (i.e. second interface) between the user interface 950 and the protected item list 960 is distinct from the interface between the data warehouse 970 and the protected item list 960 previously disclosed in claim 1.]
Sundaresan does not, however Saito does, teach the following limitations:
... application programming interface to facilitate communication; [See [Col. 19, Lines 5-8]; Saito teaches using an API as a way to send and receive data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan with the API data communicating methods of Saito.  APIs are well known in the art as an easy to use and effective means of automated data acquisition from a source over the internet.  Sundaresan teaches transmitting and receiving data through an interface such as the internet [Col. 49, Lines 55-59], and would therefore benefit from the ease of use and effectiveness of using an API within their system.
Regarding the following claim 9 limitations, Sundaresan and Saito, as shown, disclose all claim 1 limitations. Sundaresan further teaches the following limitations:
The computer-implemented system of claim 1, wherein the instructions that, when executed by the processor, further cause the system to determine an optimal delivery mode, the optimal delivery mode defining at least the node, at least one carrier, and at least one container to fulfill an online order within a given timeframe. [See Col. 2, Line 64 – Col. 3, Line 21]; [Col. 29, Lines 34-52]; (Fig. 11, element 1120); Sundaresan teaches a transportation method selector configured to determine the most cost-effective shipping method (i.e. to determine an optimal delivery mode) for a given item package based on various factors including the container (i.e. at least one container to fulfill an online order) and corresponding carrier (i.e. at least one carrier) recommended by the container recommender.  Sundaresan further teaches that the transportation method selector makes its determination based on factors including: the destination (i.e. at least the node), and the requested delivery time (i.e. fulfill an online order within a given timeframe).
Regarding the following claim 20 limitations, Sundaresan, as shown, disclose the following limitations:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the computing devices to perform a method of arranging a set of items into one or more containers, the method comprising: [See [Col. 48, Lines 16-40]; Sundaresan teaches using non-transitory, computer-accessible media to store program instructions to implement desired functions.]
... receiving at a first time shipment details associated with an order that include item identifiers for items of the order, the order having been allocated to a node of a retail supply chain for fulfillment; [See [Col. 12, Lines 6-19]; (Fig. 3, 300); [Table 1]; Sundaresan teaches receiving an order comprising an item (i.e. item identifier) or a group of items to be packaged and shipped from a materials handling facility (i.e. a node of a retail supply chain).]
... fetching, from one or more remote item attribute information sources using a ... interface, item attribute information for the items represented by the item identifiers, the item attribute information comprising weights, dimensions, and packaging requirements of the items;
... fetching, from a locally stored cache comprising container attribute data for a plurality of containers specific to the node, container attribute information for available containers of the plurality of containers that are compatible with a carrier and a type of carrier service, the container attribute information including weight capacity, volume capacity, and container type of the available containers; [See [Col. 12, Lines 27-31]; [Col. 39, Lines 23-29]; (Fig. 14); [Table 2]; [Col. 6, Lines 14-43]; [Col. 39, Lines 23-29]; [Col. 47, Lines 45-53]; [Col. 40, Lines 5-15]; [Col. 13, Lines 25-45]; Sundaresan teaches acquiring container parameter values including container strength (i.e. weight capacity), dimensions and volume, for each type of container used within a facility. Sundaresan further teaches acquiring data stored on hardware local to a processor. Sundaresan also further teaches determining when and if an item needs a container with special damage protection (i.e. the plurality of different containers), which may be based on the carrier shipping the container (i.e. compatible with a carrier) and whether the container needs to be shipped internationally (i.e. compatible with ... a type of carrier service).]
... generate a stack sequence identifying one or more of the available containers to package the items, the stack sequence being generated to minimize empty space within each container and minimize cost of shipping; [See [Col. 5, Lines 55-64]; [Col. 6, Lines 14-43]; [Col. 1, Lines 39-43]; [Col. 8, Lines 33-36]; Sundaresan teaches determining a container using a packing algorithm that may specify that the largest and/or heaviest item should be placed horizontally on bottom of a container, and other items placed on top, or next to, this item in order of their largest dimension value, their weight, or other factors (i.e. generate stack sequence identifying one or more of the available containers to package the items). Sundaresan further teaches a system recommending a container dependent on maximizing a volumetric utilization (e.g. the percentage of the container that would be filled by the item(s) and any non-item contents) when items are placed in containers of various sizes and shapes (i.e. the stack sequence being generated to minimize empty space within each container). Sundaresan yet further teaches a correlation between larger boxes and higher shipping costs, and minimizes shipping costs by packing containers in such a way (i.e. the stack sequence being generated to ... minimize cost of shipping) that minimizes container sizes used for shipments.]
... map the stack sequence to shipment details; [See [Col. 5, Lines 55-64]; [Col. 6, Lines 14-43]; [Col. 13, Lines 21-24]; [Col. 2, Line 64 - Col. 3, Line 21]; Sundaresan teaches a customer requesting a shipment of items. The requested items associated with the shipment are input into a packing algorithm for recommending the order in which the items will be packed within a recommended container. Sundaresan further teaches having these recommendations associated with the shipment (i.e. map stack sequence to shipment details).]
... and communicate the stack sequence through a second ... interface to one or more consumers. [See [Col. 5, Lines 55-64]; [Col. 6, Lines 14-43]; [Col. 43, Lines 62-67]; (Fig. 16); [Col. 46, Lines 37-47]; Sundaresan teaches a packing algorithm specifying an order for items to be packed (i.e. the stack sequence) in an associated container recommendation, to an agent in charge of packaging (i.e. one or more consumers), Sundaresan further teaches generating a report to illustrate to an agent in training a preferred container and a preferred method for packing containers (i.e. stack sequence) to be used.]
... and in response to receiving a confirmation to prepare the order at a second time subsequent to the first time, re-evaluate the stack sequence, wherein the stack sequence is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes; [See (Fig. 6); [Col. 22, Lines 59-63]; Sundaresan teaches, after receiving an order for items from a customer and attempting to pack a box (i.e. in response to receiving a confirmation to prepare the order at a second time subsequent to the first time), determining that a first selected box is unable to contain the ordered items because one or more of the items are 
... and the updated stack sequence is mapped to the shipment details and communicated through the second application programming interface to the one or more consumers. [See [Col. 14, Lines 41-52]; Sundaresan teaches displaying a virtual list for an order (i.e. the updated stack sequence is mapped to the shipment details) identifying in item or a group of items to be handled in a container to an agent via a monitor or handheld device (i.e. displayed on the user interface).]
The embodiment of Sundaresan cited above in (i) does not, however the following embodiment of Sundaresan (Hereby referred to as Sundaresan 24 due to its column number) does, disclose the following limitations:
... wherein the stack sequence is updated if at least one of item availability, container availability, the carrier, or the type of carrier service changes; [See [Col. 24, Lines 15-23]; Sundaresan 24 teaches a container different than recommended container being used due to running out of the recommended container at the facility in which the container was packed (i.e. wherein the determination is updated if ... container availability ... changes).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container reevaluation process of Sundaresan with the alternate reason for container reevaluation of Sundaresan 24. There are many reasons why a reevaluation of a container recommendation may take place at a materials handling facility, and running out of a certain container type is a common one. Demand for different sizes of containers fluctuates from day to day, which can sometimes mean running out of a size before its stock at the materials handling facility can be replenished. If a specific container is recommended for use in packaging some items but it is out of stock a reevaluation of which container to use is required, and by making this combination Sundaresan will be able to reevaluate both when items will not 
Sundaresan does not, however Saito does, disclose the following limitations:
... application programming interface ... [See [Col. 19, Lines 5-8]; Saito teaches using an API as a way to send and receive data.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan with the API data communicating methods of Saito.  APIs are well known in the art as an easy to use and effective means of automated data acquisition from a source over the internet.  Sundaresan teaches transmitting and receiving data through the internet [Col. 49, Lines 55-59], and would therefore benefit from the ease of use and effectiveness of using an API within their system.
Regarding the following claim 21 limitations, Sundaresan and Saito, as shown, disclose all claim 20 limitations. Sundaresan further discloses the following limitations:
a.	The one or more non-transitory computer-readable media of claim 20, wherein the method further comprises saving the stack sequence in a database for cuboid combination. [See [Col. 5, Lines 55-64]; [Col. 6, Lines 14-32]; (Fig. 15, elements 1500, 1520); [Col. 43, Lines 62-67]; (Fig. 16); [Col. 46, Lines 37-47]; Sundaresan teaches requested items associated with a shipment are input into a packing algorithm for recommending the order in which the items will be packed within a recommended container. Sundaresan further teaches having these recommendations are stored for later communication to a packing agent in association with the shipment (i.e. for cuboid combination) and for use in data reports (i.e. saving the stack sequence in a database).


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan (U.S. Pat. No. 9,230,233) in view of Saito (U.S. Pat. No.  10,740,714) and in further view of Fukushima (U.S. Pub. No. 2019/0354924).
Regarding the following claim 8 limitations, Sundaresan and Saito, as shown, disclose all claim 1 limitations. Sundaresan and Saito do not, however Fukushima does, disclose the following limitations:
The computer-implemented system of claim 1, wherein the user interface is further configured to display a diagram illustrating how to place at least a portion of the one or more of the plurality of different items in each container of the one or more of the plurality of different containers. [See [0090]; (Fig. 5); [0091]; [0169-0170]; (Fig. 21B); Fukushima teaches a work support device 100 (i.e. the user interface) displaying support instruction content (i.e. configured to display a diagram illustrating) including how objects are to be arranged (i.e. how to place) during packing within a packing box (i.e. in each container).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan, in view of Saito, with the support instruction user interface of Fukushima.  By displaying user-friendly visual instructions to an agent packing containers, the invention of Sundaresan, in view of Saito, can reduce time waste and labor costs associated with an agent struggling to interpret instructions that aren’t as intuitive as visual instructions (Saito: 0010).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan (U.S. Pat. No. 9,230,233) in view of Brady (U.S. Pub. No. 2018/0024554).
Regarding the following claim 12 limitations, Sundaresan, as shown, disclose all claim 10 limitations. Sundaresan does not, however Brady does, disclose the following limitations:
The method of claim 10, wherein the container is a temperature-controlled storage container or a climate-controlled storage container. [See [0040]; Brady teaches storing and shipping items in a refrigerated storage compartment 257 (i.e. a temperature-controlled storage container).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan with the refrigerated storage compartment feature of Brady. Shipping food or other types of temperature sensitive items has become very common in the art, as has utilizing temperature controlled shipping solutions to ensure that temperature sensitive items are not damaged or degraded while in transit, thereby eliminating waste and saving money.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan (U.S. Pat. No. 9,230,233) in view of Fukushima (U.S. Pub. No. 2019/0354924).
Regarding the following claim 16 limitations, Sundaresan, as shown, discloses all claim 15 limitations. Sundaresan does not, however Fukushima does, disclose the following limitations:
The computer-implemented method of claim 15, further comprising: displaying a diagram on the GUI indicating how to place the one or more items into the at least one container. [See [0090]; (Fig. 5); [0091]; [0169-0170]; (Fig. 21B); Fukushima teaches a work support device 100 (i.e. the user interface) displaying support instruction content (i.e. configured to display a diagram illustrating) including how objects are to be arranged (i.e. how to place the items) during packing within a packing box (i.e. in the cartons).]
.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan (U.S. Pat. No. 9,230,233) in view of Das (U.S. Pub. No. 2003/0144971).
Regarding the following claim 19 limitations, Sundaresan, as shown, discloses all claim 15 and 17 limitations. Sundaresan does not, however Das does, disclose the following limitations:
The computer-implemented method of claim 17, wherein the determining further comprises ascertaining whether the one or more items can be packaged into bags instead of boxes. [See [0103]; (Fig. 10, element 552); Das teaches determining whether an item should be placed into a box or a bag.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the container packing recommendation system of Sundaresan, with the bag/box determination step of Das.  While Sundaresan teaches excluding certain packaging types from consideration for a set of items [Col. 3, Lines 35-39]; they do not teach making a determination between bagging and boxing items.  Generally, bags are easier to handle and weaker, while boxes are tougher to handle and stronger.  By adding a bag/box determination step to the invention of Sundaresan, the system could increase the ease of handling some packages, while still ensuring whichever container is selected can support the items within it.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tian (U.S. Pub. No. 2016/0125352) teaches optimizing package sizes for shipping a set of items.
Yates (U.S. Pub. No. 2008/0133305) teaches determining shipping materials required for shipping a set of items.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.G./
Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628